As filed with the Securities and Exchange Commission on April 4, 2013 Registration No. 002-69458 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 351 to FORM S-20 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CANADIAN DERIVATIVES CLEARING CORPORATION (Exact name of registrant as specified in its charter) 800 Victoria Square P.O. Box 61 Montréal, QuebecH4Z 1A9 (514) 871-2424 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Glenn Goucher President and Chief Clearing Officer Canadian Derivatives Clearing Corporation 800 Victoria Square P.O. Box 61 Montréal, QuebecH4Z 1A9 (514) 871-2424 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Jonathan A. Van Horn Dorsey & Whitney LLP 50 South Sixth Street Minneapolis, Minnesota 55402 Tel: (612) 340-2600 Fax: (612) 340-2868 This Post-Effective Amendment No. 35 shall become effective on such date as the Securities and Exchange Commission shall determine in accordance with the provisions of Section 8(c) of the Securities Act of 1933, as amended. 1Pursuant to Rule 401(e) this Post-Effective Amendment on Form S-20 amends the registrant’s Registration Statement on Form S-1. DEREGISTRATION OF SECURITIES This Post-Effective Amendment No. 35 relates to the Registration Statement on FormS-20 (File No. 002-69458) (the “1981 Registration Statement”) of Canadian Derivatives Clearing Corporation (the “Company”), which was initially filed with the U.S. Securities and Exchange Commission (the “Commission”) on Form S-1 on October 9, 1980.The 1981 Registration Statement was declared effective by the Commission on November 2, 1981 and registered 3,600,000 standardized call option contracts and 2,400,000 standardized put option contracts. On October 3, 2012, the Company filed a Registration Statement on Form S-20 (File No. 333-184288) (the “2013 Registration Statement”) with the Commission.The 2013 Registration Statement was declared effective by the Commission on January 31, 2013 and registered 50,000,000 standardized call and put option contracts. Following the time at which the Commission declares this Post-Effective Amendment effective, the Company intends to make offers and sales of standardized call and put options solely pursuant to the 2013 Registration Statement.The Company is filing this Post-Effective Amendment No. 35 to the Registration Statement to remove from registration any standardized call and put options registered under the 1981 Registration Statement that remain unsold as of the date this Post-Effective Amendment is declared effective by the Commission. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-20 and has duly caused this Post-Effective Amendment No. 35 to the registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Montréal, Province of Quebec onApril 4, 2013. Canadian Derivatives Clearing Corporation By: /s/ Glenn Goucher Glenn Goucher President and Chief Clearing Officer Pursuant to the requirements of the Securities Act of 1933, the Authorized Representative has duly caused this Post-Effective Amendment No. 35 to the registration statement to be signed on its behalf by the undersigned, solely in its capacity as the duly authorized representative of the Corporation in the United States, on April 4, 2013. Canadian Derivatives Clearing Corporation (U.S.A.) Inc. By: /s/ Glenn Goucher Glenn Goucher President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 35 to the registration statement has been signed by the following persons in the capacities listed on April 4, 2013. Signature Title /s/ Glenn Goucher Glenn Goucher President, Chief Clearing Officer and Director (principal executive officer) /s/ Michael Vivaldi Michael Vivaldi Treasurer (principal financial officer) (principal accounting officer) /s/ Maire-Claude Beaulieu Marie-Claude Beaulieu Chairperson of the Board /s/ Peter Copestake Peter Copestake Director /s/ Patrick Cronin Patrick Cronin Director /s/ Claude Cyr Claude Cyr Director /s/ Thomas A. Kloet Thomas A. Kloet Director /s/ Bruce Macdonald Bruce Macdonald Director /s/ Alain Miquelon Alain Miquelon Managing Director of the Board /s/ Claude Turcot Claude Turcot Director
